     Case 3:19-cv-01344-BAS-MSB Document 11 Filed 06/16/20 PageID.74 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                  FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10
       ALEJANDRO MARRON,                            Case No. 19-cv-01344-BAS-MSB
11
                                      Plaintiff,    ORDER:
12
             v.                                     (1) ADOPTING REPORT AND
13                                                      RECOMMENDATION
       S. SAHA, M.D., et al.,                           [ECF No. 10];
14
                                  Defendants.            AND
15
                                                    (2) DENYING DEFENDANTS’
16                                                      MOTION TO DISMISS
                                                        [ECF No. 7]
17

18         Plaintiff filed this action on July 18, 2019, seeking declaratory relief and monetary
19   damages for an alleged violation of his civil rights alleging a violation of constitutional
20   rights, pursuant to 42 U.S.C. § 1983. (Compl., ECF No. 1.) Plaintiff alleges that while
21   he was incarcerated at Richard J. Donovan Correctional Facility (“RJD”), Defendants Dr.
22   S. Saha, M.D. (“Saha”), and Dr. Griffith, M.D. (“Griffith”) (collectively, “Defendants”)
23   denied and delayed medical treatment and accommodations in violation of the Eighth
24   Amendment. Specifically, Plaintiff alleges that although he reported to both Defendants
25   that he suffered from knee pain that made it difficult to access his top bunk, they provided
26   no medical treatment and disregarded his lower bunk assignment request for over six
27   months, exacerbating his condition. (Compl. at 9–10, 13.)
28

                                                   -1-
                                                                                         19cv1344
     Case 3:19-cv-01344-BAS-MSB Document 11 Filed 06/16/20 PageID.75 Page 2 of 3



 1         Defendants filed a Motion to Dismiss Plaintiff’s Complaint (“Motion”) for failing
 2   to state a claim under Federal Rule of Civil Procedure 12(b)(6). (ECF No. 7.) Plaintiff
 3   filed an opposition to the Motion on November 15, 2019. (ECF No. 9.)
 4         On May 13, 2020, Judge Berg issued a Report and Recommendation (“R&R”)
 5   finding that Plaintiff’s Complaint sufficiently stated claims on which relief could be
 6   granted and recommending that the Motion be denied. (ECF No. 10.) The deadline for
 7   the parties to object to the R&R was May 27, 2020. (Id. at 12.) To date, the parties have
 8   not filed any objections or requests for additional time to do so.
 9         The Court reviews de novo those portions of an R&R to which objections are made.
10   28 U.S.C. § 636(b)(1). The Court may “accept, reject, or modify, in whole or in part, the
11   findings or recommendations made by the magistrate judge.” Id. “The statute makes it
12   clear,” however, “that the district judge must review the magistrate judge’s findings and
13   recommendations de novo if objection is made, but not otherwise.” United States v.
14   Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (emphasis in original); see
15   also Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003) (concluding that
16   where no objections were filed, the district court had no obligation to review the magistrate
17   judge’s report). “Neither the Constitution nor the statute requires a district judge to review,
18   de novo, findings and recommendations that the parties themselves accept as correct.”
19   Reyna-Tapia, 328 F.3d at 1121. This legal rule is well-established in the Ninth Circuit
20   and this district. See Wang v. Masaitis, 416 F.3d 992, 1000 n.13 (9th Cir. 2005) (“Of
21   course, de novo review of a[n] R & R is only required when an objection is made to the R
22   & R.”); Nelson v. Giurbino, 395 F. Supp. 2d 946, 949 (S.D. Cal. 2005) (Lorenz, J.)
23   (adopting report in its entirety without review because neither party filed objections to the
24   report despite the opportunity to do so); see also Nichols v. Logan, 355 F. Supp. 2d 1155,
25   1157 (S.D. Cal. 2004) (Benitez, J.).
26         In this case, the deadline to file objections was May 27, 2020. (ECF No. 10.)
27   However, neither party has filed objections or requested additional time to do so.
28   Consequently, the Court may adopt the R&R on that basis alone. See Reyna-Tapia, 328

                                                  -2-
                                                                                            19cv1344
     Case 3:19-cv-01344-BAS-MSB Document 11 Filed 06/16/20 PageID.76 Page 3 of 3



 1   F.3d at 1121. Nonetheless, having conducted a de novo review of the R&R, the Court
 2   concludes that Judge Berg’s reasoning is sound and agrees with the R&R’s
 3   recommendation.     Therefore, the Court hereby approves and ADOPTS IN ITS
 4   ENTIRETY the R&R. See 28 U.S.C. § 636(b)(1). Defendants’ Motion to Dismiss (ECF
 5   No. 7) is DENIED.
 6       IT IS SO ORDERED.
 7

 8   DATED: June 15, 2020
 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            -3-
                                                                                19cv1344
